Citation Nr: 0909974	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
September 1976 and had subsequent service with the Air 
National Guard.   

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Jackson, Mississippi, (hereinafter 
RO).  A June 2006 Board decision in pertinent part denied the 
Veteran's claim for service connection for hypertension.  The 
Veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an Order 
dated in January 2008, the Court remanded that portion of the 
June 2006 Board decision that denied the Veteran's claim for 
service connection for hypertension to the Board for 
readjudication pursuant to a Joint Motion for Partial Remand 
(hereinafter Joint Motion). 
 
In January 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found that the Board did not provide an 
adequate statement as to why a VA medical opinion addressing 
the question as to whether the Veteran's hypertension was the 
result of service was not required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(2)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thereafter, the Veteran's 
attorney submitted a statement in February 2009 requesting 
that, in accordance with the joint motion, a medical opinion 
be obtained as to the likelihood that the Veteran's 
hypertension was first manifested during active military 
service.  As such, and in order to comply with the directives 
of the Joint Motion and to fulfill the duty to assist the 
Veteran, this case is REMANDED for the following action:

1.  The Veteran's claims file must be 
provided to an appropriate examiner 
who, following a review of the blood 
pressure readings and other pertinent 
medical evidence contained in the 
service treatment records,  state 
whether there is a 50 percent 
probability or greater that the 
Veteran's hypertension is related to 
service.  If possible, the approximate 
date of onset should be specified.  A 
complete rationale for the opinion must 
be provided.  The report prepared must 
be typed.

2.  Thereafter, the claim for service 
connection for hypertension must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

